Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00341-CV
                                           No. 04-19-00342-CV

                        IN RE Brittany RETLEDGE and Arnold Lamotte, Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 29, 2019

PETITIONS FOR WRIT OF MANDAMUS DENIED

           On May 23, 2019, relators each filed a petition for writ of mandamus complaining of the

same underlying judgment. After considering the petitions, this court concludes relators are not

entitled to the relief sought. Accordingly, the petitions for writ of mandamus are DENIED. See

TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2019CV04147, styled Brittany Retledge and Arnold LaMotte, Jr. v. Misty
Santana, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable J. Frank Davis presiding.